SILVER STANDARD RESOURCES INC. Interim Financial Report March 31, 2007 #1180 – 999 West Hastings Street, Vancouver, B.C.CANADAV6C 2W2 Phone: (604) 689-3846Fax:604-689-3847 1 SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2007 We are a company focused on the acquisition, exploration and development of silver-dominant projects, with a portfolio of core properties in Argentina, Australia, Canada, Chile, Mexico, Peru and the United States.Our strategy is to acquire, hold and advance high quality geopolitically diverse silver projects with defined resources in anticipation of higher silver prices.In October 2006, we announced the production decision on our Pirquitas property in Argentina. Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the three months ended March 31, 2007 and 2006 is prepared as of May 8, 2007 and should be read in conjunction with the Consolidated Financial Statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2006, which have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s website at www.sec.gov. FIRST QUARTER FINANCIAL HIGHLIGHTS · We spent a total of $17.4 million at our various properties during the quarter.Significant expenditures included construction-in-progress costs at Pirquitas of $3.1 million, and mining equipment purchases of $6.1 million, $4.0 million for exploration at our Pitarrilla property in Mexico and $1.7 million for exploration at the San Luis property in Peru. · In March, 2007, we gave notice to our joint venture partner, Esperanza Silver Corporation, of our election to earn 70% of the San Luis property by incurring all exploration and development costs to complete a feasibility study. · We recorded a loss for the quarter of $1.57 million or $0.03 per share and ended the quarter with working capital of $270.7 million, including $214.1 million of cash, with no debt. FIRST QUARTER INTERIM FINANCIAL RESULTS For the first quarter ended March 31, 2007, we recorded a net loss of $1,565,000 or $0.03 per share compared to a net loss of $1,081,000 or $0.02 per share in the first quarter of 2006.A discussion on the various components of the expense and income items compared to the prior year follows: Three Months Ended March 31 Exploration and mineral property costs 2007 $ 2006 $ Property examinations and exploration 27,000 110,000 Reclamation and accretion 67,000 20,000 94,000 130,000 2 Exploration for the quarter was $27,000 compared to $110,000 in the prior year reflecting reduced activity in Peru.Reclamation and accretion expense was $67,000 during the quarter compared to $20,000 expended during the first quarter of the prior year.Of the expense to date, $54,000 (2006 - $13,000) relates to the accretion impact on the recorded asset retirement obligations and $13,000 (2006 - $7,000) relates to current cash reclamation costs. Three Months Ended March 31 Expenses 2007 $ 2006 $ Salaries and employee benefits – other 472,000 214,000 Salaries and employee benefits – stock-based compensation 1,702,000 522,000 Depreciation 46,000 15,000 Professional fees 176,000 95,000 General and administration – other 1,094,000 591,000 General and administration – stock-based compensation 510,000 323,000 Foreign exchange (gain) loss 31,000 (41,000 ) 4,031,000 1,719,000 Total expenses for the quarter were $4,031,000 and this compares to $1,719,000 for the comparable quarter of 2006.The increased expenditures primarily relate to stock-based compensation and increased salaries and general and administration. Salaries and employee benefits were $472,000 for the first quarter compared to $214,000 in the comparable quarter of the prior year.The increase is due to the addition of new staff as we prepare for production, salary adjustments that were effective from the beginning of the year and lower salary recoveries.Professional fees for the quarter ended March 31, 2007 were $176,000 compared to $95,000 in the comparable period of the prior year.The increases are in the areas of audit and legal fees. General and administration expenses were $1,094,000 for the quarter compared to $591,000 in the comparable quarter of the prior year. The large increase in costs during the current quarter relates to a number of areas, some of which are non-recurring and others relate to timing.Costs associated with the production and mailing of our annual report were $209,000 higher in the current year due to timing as our annual report was produced earlier in the current year.Only $4,000 was expensed in the first quarter of 2006.Consulting fees were $55,000 higher in the current quarter over the prior year due to fees paid to a placement agency for the search for new senior employees and fees associated with the installation of a new financial reporting system.Cost increases were also experienced in the areas of insurance, office related expenses, travel and investor relations. Internal and external costs associated with compliance with Section 404 of the Sarbanes-Oxley Act in the United States and Multilateral Instruments 52-109 and 52-111 were $78,000 for the quarter compared to $71,000 in the same period of 2006.Now that our internal controls and procedures over financial reporting are compliant, and having spent $589,000 over the last two years in start-up costs, we have decided to not show these costs separately, and they are now included in other expense categories.We will continue to disclose in our MD&A the amount spent on internal control over financial reporting. Stock-based compensation for the quarter was $2,212,000 compared to $845,000 in the comparable period of 2006.The large increase in the current year’s expense relates to more options outstanding and the spreading of calculated option values over the vesting periods.Of the current quarter’s expense, $1,702,000 (2006 - $522,000) relates to employee salaries and benefits and $510,000 (2006 - $323,000) relates to general and administration for directors and consultants. 3 Three Months Ended March 31 Other income (expenses) 2007 $ 2006 $ Investment income 2,381,000 338,000 Gain on sale of marketable securities and investment write-ups - 430,000 Unrealized loss on marketable securities held-for-trading (101,000 ) - Gain on sale of mineral properties 280,000 - 2,560,000 768,000 Investment income for the quarter was $2,381,000 compared to $338,000 for the comparable quarter of 2006.Interest earned on higher cash balances was the main reason for the increased income.There were no gains on sale of marketable securities and investment write-ups in the current quarter compared to gains of $430,000 in the prior year.Investment write-ups will no longer impact earnings as a result of the adoption of the new financial standards on January 1, 2007.Effective January 1, 2007, gains or losses relating to marketable securities held-for-sale are now being reported as other comprehensive income.Refer to Changes in Accounting Policies, which is explained below.The $101,000 unrealized loss on marketable securities held-for-trading relates to the re-valuation of share purchase warrants that we purchased in the first quarter of 2007.Gains on the sale of mineral properties during the quarter were $280,000 in 2007 (2006 – nil) relating to the sale of certain mineral claims in British Columbia that had no book carrying value. Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ended (unaudited) Total Revenues $ Income (Loss) $ Earnings (Loss) Per Share $ March 31, 2007 nil (1,565,000 ) (0.03 ) December 31, 2006 nil (1,701,000 ) (1) (0.02 ) September 30, 2006 nil 2,695,000 (2) 0.04 June 30, 2006 nil 16,469,000 (3) 0.28 March 31, 2006 nil (1,081,000 ) (0.02 ) December 31, 2005 nil (3,908,000 ) (4) (0.07 ) September 30, 2005 nil 21,000 (5) 0.00 June 30, 2005 nil (1,040,000 ) (0.02 ) Explanatory notes: (1) Includes $10,187,000 in non-cash expenses relating to values assigned to stock options and $9,722,000 in gains on sale and write-ups of marketable investments. (2) Includes a $3,090,000 write-up of investments and $2,138,000 of interest income. (3) Includes a $35,390,000 gain on sale of joint venture interest and a $15,860,000 write-down of investments. (4) Includes $2,986,000 in non-cash expenses relating to values assigned to stock options. (5) Includes $1,323,000 in gains on sale of marketable securities. 4 FINANCIAL POSITION AND LIQUIDITY Operating Activities Cash flows provided by operations in the first quarter were $1,627,000 compared to a use of $1,224,000 in the comparable period in 2006.The difference is mainly due to the timing of changes in non-cash working capital items and higher investment income. Financing Activities During the current quarter, $3,899,000 was received from the exercise of stock options compared to $3,340,000 in the prior year.There were no warrants exercised in the current quarter compared to $25,653,000 in warrants exercised in 2006. Three Months Ended March 31 2007 $ 2006 $ Exercise of stock options 3,899,000 3,340,000 Exercise of warrants - 25,653,000 3,899,000 28,993,000 Investing Activities Mineral Properties Total cash invested in mineral properties in the quarter was $7,800,000 compared to $11,532,000 in the comparable quarter of the prior year.A summary by mineral property follows: Three Months Ended March 31 2007 $ 2006 $ Berenguela 43,000 1,692,000 Bowdens 77,000 75,000 Candelaria 70,000 37,000 Challacollo 98,000 134,000 Diablillos 159,000 30,000 Manantial Espejo - 182,000 Maverick Springs - 16,000 Pirquitas 1,311,000 1,647,000 Pitarrilla 3,998,000 6,886,000 San Luis 1,719,000 172,000 Shafter 99,000 136,000 Veta Colorada 67,000 387,000 Other 159,000 138,000 7,800,000 11,532,000 A total of $3,998,000 was spent at our Pitarrilla property compared to $6,886,000 spent in the comparable period of 2006.Of the amount spent in the current quarter, $3,742,000 (2006 - $2,206,000) related to exploration and $256,000 (2006 - $4,680,000) related to land acquisitions and finders’ fees.With five drills working on this property, and two more requested, a total of 14,850 meters of drilling in 21 drill holes was completed during the quarter.Work has commenced on the construction of a third storage shed and a camp for contractors is nearing completion.Other active exploration programs were at the San Luis property where we spent $1,719,000 (2006 - $172,000).Two drills have been operating on the property and 8,700 meters of drilling has been completed in 64 drill holes.At the end of the quarter, we gave notice to our joint venture partner of our election to increase our 55% interest to 70% by incurring all costs required to complete a feasibility study.At the Pirquitas property, we spent $1,311,000 (2006 - $1,647,000) on exploration development. 5 Construction in Progress We spent $3,127,000 during the quarter relating to the construction of the Pirquitas property.The engineering, procurement, construction and maintenance (EPCM) contract was signed during the quarter, basic engineering has been completed and detailed engineering is underway. Property, Plant and Equipment We spent $6,499,000 on property, plant and equipment during the quarter compared to $17,000 spent during the same quarter of the previous year.The main items purchased in the current quarter were mining equipment relating to Pirquitas.A shovel and two graders have been delivered to the mine site and two dozers are in transit. A further US$20.8 million of equipment commitments have been made to lock in prices. Purchase of Marketable Securities During the quarter, we spent $3,648,000 for the purchase of common shares and warrants of Esperanza Silver Corporation.Of this amount, $3,232,000 was allocated to common shares and $416,000 to share purchase warrants. Liquidity With our cash position and market value of our silver bullion and marketable securities, we have approximately $288 million of liquidity as at March 31, 2007 and no long-term debt.This strong position has allowed us to proceed with our exploration programs and construction of the Pirquitas mine.We continue to have discussions with various lenders for the funding of a portion of construction costs at the Pirquitas mine. Cash As at March 31, 2007, we had a cash balance of $214,068,000.This compares to a cash balance of $229,616,000 as at December 31, 2006. Silver Bullion We hold 1,953,985 ounces of silver bullion carried at $15,787,000.The average cost of these ounces was $8.08 (US$5.85) per ounce.The market value as at March 31, 2007 of our bullion was $30,074,000 (December 31, 2006 - $29,373,000). Marketable Securities We hold shares or share purchase warrants in a number of publicly-traded companies at a fair value of $43,716,000 as at March 31, 2007 (December 31, 2006 - $35,617,000). 6 ADDITIONAL DISCLOSURES Internal Control over Financial Reporting No changes were made to our internal control over financial reporting during the first quarter of 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet financing arrangements. Related Party Transactions During the three months ended March 31, 2007, we recorded administrative, technical services and expense reimbursements of $92,000 (2006 - $114,800) from companies related by common directors or officers.As at March 31, 2007, accounts receivable included $50,200 (2006 - $135,100) from these related parties.Any amounts due from related parties are non-interest bearing and without specific terms of repayment.Any transactions for expense reimbursement with related parties are at normal business terms. Critical Accounting Estimates The preparation of our consolidated financial statements requires management to use estimates and assumptions that affect the reported amounts of assets and liabilities, as well as revenues and expenses.Our accounting policies are set out in full in note 2 of our 2006 audited annual financial statements. Mineral Property Costs We regularly review the net carrying value of each mineral property for conditions that suggest impairment.This review requires significant judgment where we do not have any proven and probable reserves that would enable us to estimate future cash flows to be compared to the carrying values.Factors considered in the assessment of asset impairment include, but are not limited to, whether there has been a significant decrease in the market price of the property; whether there has been a significant adverse change in the legal, regulatory, accessibility, title, environmental or political factors that could affect the property’s value; whether there has been an accumulation of costs significantly in excess of the amounts originally expected for the property’s acquisition, development or cost of holding; whether exploration activities produced results that are not promising such that no more work is being planned in the foreseeable future and whether the company has significant funds to be able to maintain its interest in the mineral property. Where we do have proven and probable reserves, as is now the case at our Pirquitas property, the expected undiscounted future cash flows from an asset are compared to its carrying value.These future cash flows are developed into models using assumptions that reflect the long-term operating plans for an asset given our best estimate of the most probable set of economic conditions.Commodity prices used reflect market conditions at the time the models are developed.These models are updated from time to time, and lower prices are used should market conditions deteriorate.Inherent in these assumptions are significant risks and uncertainties. Stock-based compensation We provide compensation benefits to our employees, directors, officers and consultants through a share option plan.The fair value of each option award is estimated on the date of the grant using the Black-Scholes option pricing model.Expected volatility is based on historical volatility of our stock.We utilize historical data to estimate option exercises and termination behaviour with the valuation model.The risk-free rate for the expected term of the option is based on the Government of Canada yield curve in effect at the time of the grant.Actual results may differ materially from those estimates based on these assumptions. 7 Asset Retirement Obligations The amounts recorded for asset retirement costs are based on estimates included in closure and remediation plans.These estimates are based on engineering studies of the work that is required by environmental laws or public statements by management which results in an obligation.These estimates include an assumption on the rate at which costs may inflate in future periods.Actual costs and the timing of expenditures could differ from these estimates. Income and Resource Taxes The determination of our future tax liabilities and assets involves significant management estimation and judgment involving a number of assumptions.In determining these amounts we interpret tax legislation in a variety of jurisdictions and make estimates of the expected timing of the reversal of future tax assets and liabilities.We also make estimates of the future earnings which affect the extent to which potential future tax benefits may be used.We are subject to assessment by various taxation authorities, which may interpret tax legislation in a manner different from our view.These differences may affect the final amount or the timing of the payment of taxes.When such differences arise we make provision for such items based on our best estimate of the final outcome of these matters. Changes in Accounting Policies Effective January 1, 2007, we have adopted CICA Handbook Sections 3855 Financial Instruments – Recognition and Measurement; Section 3861 Financial Instruments –
